Citation Nr: 1329390	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  11-08 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for a bilateral leg 
disorder, to include as secondary to a back disorder. 


REPRESENTATION

Veteran represented by:	Andrew R. Rutz, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to April 
2004, and from May 2006 to May 2007.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a February 2010 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

Although the statement of the case addressed the Veteran's 
disagreement with the denial of entitlement to service-
connection for a respiratory disorder, the Veteran 
specifically limited his VA Form 9, substantive appeal, to 
the issues of service connection addressed herein.  

The issue of entitlement to service connection for a 
bilateral leg disorder, to include as secondary to a back 
disorder is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


FINDING OF FACT

The Veteran's current thoracolumbar spine disorder is 
related to his second period of active military service.


CONCLUSION OF LAW

A thoracolumbar spine disorder was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the Veteran's claim of 
entitlement to service connection for a back disorder.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 
(2013).  This is so because the Board is taking action 
favorable to the Veteran by granting the claim of 
entitlement to service connection for a back disorder.  As 
such, this decision poses no risk of prejudice to the 
Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992). 

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in the line of duty in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from 
that injury or disease.  In order to prevail on the issue of 
service connection there must be competent evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and competent evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  

The Veteran contends that his current back disorder began 
during his second period of active service.  In this regard, 
during the June 2011 hearing before the Board, he testified 
that the record reflects that prior to his first period of 
active service, he was diagnosed with a muscle sprain of his 
low back by his chiropractor in February 2000, subsequent to 
a snow shoveling injury.  He asserted that he was provided 
three days of chiropractic treatment, and his injury 
resolved.  He further testified that upon induction 
examination, his was spine was clinically normal, and that 
he was able to perform his physical fitness test, which 
included a two mile run that he completed in approximately 
13 minutes.  Regarding a July 2003 service treatment record 
dated, the Veteran acknowledged that it indicates that he 
failed to tell the examiner upon induction that he had 
several slipped discs, and had to undergo three days of 
therapy for his back prior to his first period of service; 
however, he testified that upon assessment in August 2003, 
he was cleared for duty as the examiner determined that his 
low back pain had resolved.  He further asserted that 
subsequent to completing his basic training, he went to his 
Reserve unit, and was ultimately deployed in 2006.  He 
testified that he did not experience any back pain until 
August 2006, when he sought treatment for upper and lower 
back pain as a result of riding in the back of a truck 
during a training exercise and being thrown forward when the 
truck drove over a ditch.  He also stated that he slipped on 
hydraulic fluid while serving in Iraq, and re-injured his 
back.  He concluded that he experienced constant back pain 
since the inservice truck incident, that did not resolve in 
service, and continued to the present.

The Veteran does not contend that his current back disorder 
began during his first period of active service.  Service 
treatment records from such period include the report of a 
September 2002 induction physical examination, which is 
negative for complaints, treatment, or a diagnosis of a back 
disorder.  See 38 U.S.C.A. § 1111 (West 2002) (a veteran is 
presumed to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service).  
A July 2003 record includes the Veteran's statement that he 
did not report to the examiner upon induction into service 
that he injured his lower back which resulted in several 
slipped discs and three days of therapy.  The Veteran 
further stated that he was concerned that he still had pain 
in his low back when he stood or sat for long periods, and 
that such pain would have an adverse effect on his training.  
A July 2003 private record from the Veteran's chiropractor 
indicates that the Veteran was treated in February 2000 for 
a lumbar sprain/strain which developed while shoveling snow.  
An August 2003 record notes the Veteran's report of a 
slipped disc in February 2000; upon examination, the 
examiner assessed resolved low back pain, and cleared the 
Veteran for duty.     

Service treatment records for the Veteran's second period of 
active service include the report of an August 2006 record 
which shows the Veteran sought treatment for upper and lower 
back pain, as a result of riding in the back of a truck 
during a training exercise, and being thrown forward when 
the truck drove over a ditch.  The examiner noted tenderness 
from the left trapezius muscle to the thoracolumbar area.  A 
subsequent August 2006 record notes the Veteran's complaint 
of low back pain over the years; the examiner assessed a low 
back strain.  A September 2006 record notes the Veteran's 
report of low back pain and numbness and tingling down his 
hands for the past three weeks; the examiner assessed 
unknown lower back pain and discomfort down the left leg 
with a possible pinched nerve.  The report of a March 2007 
post-deployment heath assessment includes the Veteran's 
report of back pain and muscle aches (area of body was not 
specified).  The report of an April 2007 post deployment 
examination notes the Veteran's complaint of recurrent back 
pain that comes and goes which can be alleviated with 
medication; the report is negative for a diagnosis of a back 
disorder.  The report of an August 2007 post deployment 
heath assessment includes the Veteran's report of back pain 
and muscle aches (area of body was not specified).

Post-service records include an April 2009 U.S. Marine Corps 
Reserve record which indicates that the Veteran was placed 
in a temporarily not physically qualified status due to his 
low back pain.  

A private treatment record dated in November 2008 notes the 
Veteran's complaint of low back.  VA outpatient records 
dated in December 2008 note the Veteran's complaints of low 
back pain.  A December 2008 VA emergency room record notes 
the Veteran's complaint of chronic low back pain; the 
assessment was chronic low back pain with exacerbation.  VA 
outpatient records dated in 2009 note the Veteran's 
complaints of chronic low back pain since his inservice 
injury in August 2006 when he was thrown forward while 
riding in the back of a pickup truck.  April 2009 VA and 
private Magnetic Resonance Imaging (MRI) testing of the 
thoracolumbar spine demonstrates degenerative disc disease 
at L4-L5 with central herniation of the disc, and mild 
spinal stenosis; degenerative disc disease at L5-S1 with 
facet arthropathy with herniation of the disc impinging on 
the S1 nerve roots in the thecal sac, and mild stenosis; and 
a bulge of the T6-T7 discs.  

A VA examination report dated in July 2009 notes the 
Veteran's complaints of low back pain that began in August 
2006, during service, as a result of being thrown around in 
the back of a pickup truck.  He further reported that his 
pain worsened when he deployed to Iraq later that year.  

Upon examination and review of the claims file, the examiner 
assessed thoracolumbar herniated discs at L4-5 and L5-S1, as 
well as degenerative disc disease.  

A VA examination report dated in February 2010 notes the 
Veteran's complaints of low back pain that began in August 
2006, during service, as a result of being thrown around in 
the back of a pickup truck.  The Veteran noted that he while 
serving in Iraq in November 2006, he fell backwards and 
landed on his back.  The Veteran also noted that prior to 
active service, he had a back ache for two or three days as 
a result of shoveling snow.  

Upon examination and review of the claims file, the examiner 
assessed mild lumbar degenerative disc disease with 
spondylosis, lumbar discogenic disease, and thoracic 
discogenic disease.  The examiner opined that the Veteran's 
current back disorders were "less likely as not" permanently 
aggravated by the injury the Veteran sustained in August 
2006 while riding in the back of a seven ton truck.  In 
providing the opinion, the examiner noted that the Veteran 
had a documented pre-existing back injury in February 2000, 
and by his own admission in July 2003, the Veteran stated 
that he continued to experience back pain.  The examiner 
stated that it "is at least as likely as not" that the 
Veteran's original back injury in February 2000, while 
shoveling snow, was the precipitating incident that caused 
his current discogenic disease.  The examiner concluded, 
that since the Veteran's back symptoms were an ongoing 
problem, then there was no permanent aggravation of the 
preexisting condition.  

A statement dated in March 2010 was submitted on behalf of 
the Veteran from a fellow serviceman who served with the 
Veteran during the Veteran's second period of service.  The 
serviceman reported that knew the Veteran for several years, 
as they were in the same platoon prior to deploying to Iraq 
in 2006, and also in the same squadron while serving in 
Iraq.  The serviceman reported that he recalled that the 
Veteran injured his back during a training exercise while 
sitting in the bed of a pickup truck, when the truck hit a 
bump, and the Veteran "went flying."  He further reported 
that he remembered that the Veteran struggled thereafter 
during their service in Iraq, as the Veteran had difficulty 
with easy tasks, such as taking out the trash or moving 
boxes of food for the detainees.  

A statement dated in March 2010 was submitted on behalf of 
the Veteran from M.H., the Veteran's supervising officer 
from April 2007 until the Veteran dropped to the Inactive 
Ready Reserves, in July 2009.  M.H. reported that during the 
time he spent with the Veteran, the Veteran complained of 
back pain, for which he sought medical treatment.  He 
reported that the Veteran's performance decreased during 
each drill, and such decline was due to the fact that the 
Veteran could barely walk.  M.H. further recalled that the 
Veteran sat for extended periods of time, and reported that 
he was in severe pain.  M.H. stated that the Veteran did not 
participate in annual training with the unit in 2009 because 
of his inability to perform due to his back problems.  

The Board finds that the evidence of record supports a 
finding of service connection for a thoracolumbar spine 
disorder.  Post-service VA examination reports show current 
diagnoses of thoracolumbar herniated discs at L4-5 and L5-
S1, and degenerative disc disease in July 2009, and mild 
lumbar degenerative disc disease with spondylosis, lumbar 
discogenic disease, and thoracic discogenic disease in 
February 2010.  Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997) (holding that the existence of a current disability 
is the cornerstone of a claim for VA disability 
compensation).  

Although the February 2010 VA examiner provided a negative 
opinion, indicating that the Veteran's current back 
disorders were not permanently aggravated by service, the 
examiner based such opinion upon an inaccurate assessment of 
the record, as he found the Veteran had preexisting back 
disorder.  As discussed above, a back disorder was not noted 
on the Veteran's service entrance examination, and 
therefore, the Veteran is presumed sound upon induction into 
service.  See 38 U.S.C.A. § 1111.  Accordingly, the February 
2010 VA examination report is of no probative value.


Although the record does not include a competent medical 
nexus opinion that relates the Veteran's current 
thoracolumbar spine disorders to his military service, 
continuity of symptomatology and treatment may serve as a 
basis to establish service connection.  In this regard, the 
Board finds the Veteran's testimony and statements regarding 
lower and upper back pain, to include onset during service 
and continuity since separation, to be competent and 
credible evidence, as these are symptoms that are 
observable.  See Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  The Veteran's account as to his symptomatology has 
been consistent and the medical evidence of record supports 
his account, as service treatment records for his second 
period of active service indicate such complaints.  
Moreover, the aforementioned statements from the Veteran's 
fellow servicemen corroborate his inservice injuries and 
continued back pain.  Further, there are current diagnoses 
of thoracolumbar herniated discs at L4-5 and L5-S1, lumbar 
degenerative disc disease, spondylosis, and thoracic 
discogenic disease.

Accordingly, the Board finds that the evidence is at least 
in equipoise with regard to this claim, and therefore, with 
application of the benefit of the doubt doctrine, service 
connection for a thoracolumbar spine disorder, is warranted.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a thoracolumbar spine disorder is 
granted. 


REMAND

The Veteran contends that his current bilateral leg disorder 
began during his second period of active service, or in the 
alternative, is due to his thoracolumbar spine disorder.  By 
the decision above, the Board has granted service connection 
for the Veteran's thoracolumbar spine disorder.

Service treatment records for the Veteran's second period of 
active service demonstrate that he sought treatment for 
intermittent pain shooting down his left leg in September 
2006, shortly after he sought treatment for upper and lower 
back pain as a result of riding in the back of a truck and 
being thrown forward when the truck drove over a ditch.  The 
examiner assessed discomfort down the left leg with a 
possible pinched nerve associated with unknown low back 
pain.  The report of a March 2007 post-deployment heath 
assessment includes the Veteran's report of muscle aches 
(area of body was not specified).  The report of an April 
2007 post deployment examination is negative for complaints 
of pain or a diagnosis of a right or left leg disorder.  The 
report of an August 2007 post deployment heath assessment 
includes the Veteran's report of muscle aches (area of body 
was not specified).   

Post-service records include a private record dated in 
November 2008, which notes the Veteran's report of low back 
pain that radiates to his left leg.  VA outpatient treatment 
records dated in 2009 note the Veteran's complaints of 
occasional shooting pain down the right leg associated with 
complaints of chronic low back pain.  

A VA examination report dated in July 2009 notes the 
Veteran's complaints of radiating pain down his right leg 
while serving in Iraq, subsequent to the aforementioned low 
back injury that occurred in August 2006.  The Veteran 
further reported that he currently experienced occasional 
radiating pain down his right and left legs.  Upon 
examination and review of the claims file, the assessment 
was lumbar radiculopathy.  

A VA examination report dated in February 2010 notes the 
Veteran's report of radiating pain down his right leg since 
August 2006.  Upon examination and review of the claims 
file, the examiner determined that there was no evidence of 
lumbar radiculopathy or peripheral neuropathy of either 
lower extremity. 

Although the February 2010 VA examiner found that the 
Veteran did not have any current diagnosable lumbar 
radiculopathy of the right or left leg, the requirement for 
a current disability is satisfied if there is evidence of 
the disability at any time since the Veteran's claim in June 
2009.  McClain v. Nicholson, 21 Vet. App. 319 (2008). 

Accordingly, a medical opinion addressing the etiology of 
the Veteran's lumbar radiculopathy diagnosed during the July 
2009 VA examination is necessary to make a determination in 
this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be 
taken by the RO with respect to the claim; 
and (d) that he is ultimately responsible 
for providing the evidence.  The Veteran 
and his representative must then be given 
an opportunity to respond.

2.  Thereafter, the evidence of record, to 
include the claims file and all electronic 
records, to include Virtual VA, must be 
made available to the February 2010 VA 
examiner, and the examiner must specify in 
the examination report that these records 
were reviewed.  If the VA examiner who 
conducted the February 2010 examination is 
unavailable, an appropriate VA examiner 
must be directed to provide the 
supplemental finding to the February 2010 
VA examination.  If the VA examiner 
determines another examination is 
necessary to provide the finding, an 
examination must be scheduled.  

Based on all the evidence of record, and 
with consideration of the Veteran's 
statements, the examiner must state 
whether the July 2009 diagnosis of lumbar 
radiculopathy is related to the Veteran's 
active military service, or due to or 
aggravated by the Veteran's now service-
connected thoracolumbar spine disorder.  A 
complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, it must be so 
stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  The examiner must indicate 
whether there was any further need for 
information or testing necessary to make a 
determination.  Additionally, the examiner 
must indicate whether any opinion could 
not be rendered due to limitations of 
knowledge in the medical community at 
large and not those of the particular 
examiner.  The report prepared must be 
typed.

3.  The addendum report must be reviewed 
by the RO to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.    

4.  Once the above actions have been 
completed, the RO must readjudicate the 
Veteran's claim on appeal, taking into 
consideration any newly acquired evidence.  
If any benefit remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran has had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review. 

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


